DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 8, 9, 12, 14, 17, 19, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior arts of reference fail to teach wherein, in the claims:

4. “further including a second insulating film provided over the first insulating film, wherein the trench passes through the second insulating film, and the second insulating film overlays at least one side of the first insulating film in the trench”.

8. “wherein the signal output line includes a first layer provided between the gate driver and the trench, a second layer provided between the trench and the display area, and a contact hole electrically connecting the first layer with the second layer, wherein the metal line is provided between the first layer and the second layer of the signal output line”.

9. “the non-display area includes a second non-transmissive area provided with the plurality of stages and a second transmissive area provided among the plurality of stages, and wherein the second transmissive area has substantially the same transmittance as that of the first transmissive area”.

12. “further comprising a lighting test line provided between the dam and the gate driver”.

14. “wherein the output test line is configured for testing whether at least one of a gate signal or a light emission control signal is output from the gate driver”.

17. “wherein the at least one insulating film includes a planarization film provided over the metal lines, and a bank provided over the planarization film, and wherein the planarization film includes a first open area, and the bank includes a second open area having a width narrower than that of the first open area”.

19. “wherein the metal lines include at least one of an output test line connected with a gate driver provided in the non-display area, and a lighting test line connected with a lighting test transistor provided in the non-display area”.

20. “further comprising a signal output line extended from a gate driver provided in the non-display area to the display area, wherein the signal output line is provided below the metal lines in an area overlapping the open area”.

Claims 5-7, 10, 13, 18 also objected as being dependent to an objected claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2019/0140212) “Park” .

As of claim 1, Park teaches a transparent display device, comprising: 
a substrate (120 Fig.4) provided thereon with a display area (110 Fig.1, AA Fig.4) in which a plurality of subpixels are disposed (SP Fig.4, [0036]), and a non-display area (NA Fig.4) adjacent to the display area (AA Fig.4); 
a gate driver (140 Fig.1) provided in the non-display area (NA Fig.4) on the substrate (120 Fig.4).
a metal line (GL1-GLm Fig.1, ML1-ML4 Figs. 7, 8) provided between the gate driver (140 Fig.1) and the display area (110 Fig.1); and 
a trench provided between the metal line and the display area (141, 145 Fig.4, [0050] teach a trench which surrounds the display area, thus Fig.1 and Fig.4 indicate that the trench would be between metal lines GL1-GLm and 110 Fig.1; Figs.11, 12 teach trenches 141-1 to 141-3 on the non-display area NA between metal lines Ml1 to ML4 and display area AA).
However, in an obvious variation Park teaches wherein said “including a plurality of stages” as Park teaches in ([0043], Figs.3(a), (b)) a scan line GL1 the scan line GL1 includes at least two scan lines GL1a and GL1b to control transistors of the switching transistor SW and the internal compensation circuit CC, thus different stages as GL1a and GL1b provide different signals).
Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to provide different scan lines as to provide different stages by providing different signals from the different scan lines. 
As of claim 2, Park teaches wherein the metal line is an output test line connected with the gate driver ([0034] teaches the scan driver 140 outputs the scan signals through the scan lines GL1 to GLm, thus it would be obvious to one ordinary skill in the art to either substitute or combine test line with the scan lines, in order to able to output test results).
As of claim 3, Park teaches wherein said further including a first insulating film provided over the metal line, wherein the trench passes through the first insulating film ([0056] teaches the insulating layer 152 is formed discontinuously as being cut off by the trenches 141-1 and 141-3, as indicated by an area c in FIG. 5).
As of claim 11, Park fails to specifically teach wherein said further comprising a dam provided between an end of the substrate and the gate driver.
However, Kim teaches wherein said
further comprising a dam provided between an end of the substrate and the gate driver ([0068], [0112], 50a Fig.1 teaches a dam between substrate 100  Fig.1 and pad unit PAD Fig.1,  [0074] teaches the pad unit PAD may include a driver IC 410).
Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine Park’s apparatus with the teaching of Kim’ Dam as shown above, because The dam unit may prevent flow of an organic material along an edge of the substrate when the organic layers of the thin film encapsulation layer for sealing the display unit are formed, thereby preventing formation of edge tails of the organic layers (see [0112]). 

Claims 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kikuchi et al. (2019/0333461) “Kikuchi”.

As of claim 15, Park teaches a transparent display device, comprising: 
a substrate (120 Fig.4) provided thereon with a display area (110 Fig.1, AA Fig.4) in which a plurality of subpixels are disposed (SP Fig.4, [0036]), and a non-display area (NA Fig.4) adjacent to the display area (AA Fig.4); 
a plurality of metal lines (GL1-GLm Fig.1, ML1-ML4 Figs. 7, 8) provided in the non-display area (NA Fig.4) over the substrate (120 Fig.4).
Park fails to teach wherein said
at least one insulating film provided over the plurality of metal lines and provided with an open area formed between one of the metal lines and the display area.
However, Kikuchi teaches wherein said
at least one insulating film (9 (7, 8) Fig.14, [0114]) provided over the plurality of metal lines (52 Fig.14, [0137]) and provided with an open area (8a Fi.gs. 14, 15) formed between one of the metal lines (52 Figs.14, 15) and the display area (80 Fig.15).
Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine Park’s apparatus with the teaching of Kikuchi’s insulating film as shown above, so the opening portion would  corresponds to the source and gate metal connection portion ([0106). 
As of claim 16, Kikuchi teaches wherein said 
further comprising an encapsulation layer (12 Fig.14) provided over the at least one insulating film (9 (7, 8) Fig.14, [0114]), 
wherein the open area (8a Fig.14) is covered and filled by the encapsulation layer (12 Fig.14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628